Dismissed and Memorandum Opinion filed August 30, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00508-CV

                        ADVENT FIRM INC., Appellant

                                         V.
                       JETCO DELIVERY LLC, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1096664

                 MEMORANDUM                       OPINION


      This appeal is from a judgment signed March 21, 2018. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On July 20, 2018, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.




                                        2